Pearson, C. J.
ri be petitioner is ST years of age. In 1856 be graduated at “ Philadelphia College” as a surgeon dentist, and has ever1 since devoted himself exclusively to the practice of his profession, in which h,e is skillful, jmd in fact eminent.
The act of Congress exempts “all physicians who now are and for the last five years have been in the actual practice of ther profession.” „ ■
The question is, does the word “physician” embrace a surgeon dentist ?
In a restricted sense, “physician” means one who ad-mini -■+erij medicine to cure diseases, but in its proper sense, it nas a broader signification, and means one who by a knowledge of tbe nature and structure of the human eys tem and of the nature and properties of substances, cures the injuries and disease? to which it is subject.
It is derived from a Greek word “phuais,” nature— which is the root of many other words; “ physic,” medicine ; "phwsic/’ to .treat 'with medicine, to evacuate the bowels, to purge; “ physic” . the science of- nature and of natural objects; “physical,” pertaining ta the material part or structure of an organised being, as “physical strength,” “physical force” as distinguished ftom moral force ; “ physiology” the science of the functions of all the different parts and- organs of animals and plants, the offices they perform in the economy of the individua!, theia properties, &c.
To say of & substance having the property to evacuate the bowels, it isa “physical-herb,”, is not as appropriate as a “ medical herb,”-because, it uses tbe word “ physical,” in its narrow sense.
*4483Trom its derivation, I am satisfied I have given the word physician its proper definition, and it includes not only “ doctors,” who administer medicine and physic, but ‘‘surgeons” who, by a knowledge of the nature and structure of the human system, are able to amputate an injured and diseased limb or to extract a ball with skill and as much safety to life and as little pain as the case admits of. So' the question is narrowed to this : Docs a surgeon dentist come under this definition of the word “ physician,” or is he a mere mechanic, who cleans, plugs and ■ extracts teeth without the aid of science ?
As the question was new and had not, so far as I could learn, been decided, I adjourned the case and required evidence to betaken as to the course of instruction at Dental Colleges, the knowledge it was necessary to acquire in order to obtain a diploma, aud to practice with skill, and any miter facts calculated to aid in the solution of the question: Is a Dentist a machine merely, or a surgeon, devoting himself exclusively to one branch of the profession ?
The depositions of many eminet gentlemen of the profession are filed ; they all state that the course of instruction at the College includes anatomy, physiology and ma-teria medica, and a knowledge of all of these sciences is necessary to obtain a diploma and enable the party to practice with skill; and I concur in the opinion that a dentist is a “ surgeon,” devoting his practice to a “specialty.’' With the aid of these depositions and-the argument filed by Mr. F.owle for the petitioner, I am satisfied that a regular graduated dentist is a “physician.” ■! will add, that all who remember the time when “ the doctor” cairied in his saddle-bags that horrid instrument, a “ publican,” and extracted teeth by main force, frequently bringing with it a part of the jaw bone, will readily admit that the division of labor has contributed greatly to the improvement of this branch of the science, and the safety and ease to the patient; for now, instead of the “ pulli-*449can” and brute. force, there are various instruments fitted for each particular ease. Teeth are often saved by removing the decayed part and filing and plugging; and new teeth are inserted, adding as well to the comfort as to the looks oí the individual; and if a tooth has to be extracted ? the “ surgeon dentist” by his knowledge oí “ physiology',” ascertains the condition of the system, and by his knowledge of “ materia medica” administers the necessáry alternatives tó put it in proper condition ; and by his knowledge of anatomy, finds how the tooth is inserted in the jaw bone, and knows what'instrument will extract it with as little pain as possible, and without injury to the bone ; and the depositions state, that frequently surgeon dentists are called in to perform delicate operations on the “ facial parts,” (the upper and lower jaw bone,) -which requires an intimate knowledge of the structure of the bones and the location of the arteries, veins and nerves, In short, the teeth being more subject to decay and disease than any other part of the human body’, I am satisfied, not only that regular educated surgeon dentists are physicians, but that the human family are much indebted to them, for confining themselves to a “specialty,” that is, one branch of the profession, whereby that; which was some years ago, a mere mechanical art, has become a useful andimportant science.
It is therefore considered by me, that John W. Hunter be forthwith discharged with leave to go wheresoever he will.
The cost to be taxed by the Clerk of the Supérior Court of Forsyth county, Tfeill be paid by J. H. Anderson. The Clerk will file the papers in his office and give copies.
At Richmond Hill, Dec. 4, 1863.